SUMMARY ORDER
Defendant-Appellant Azeem Rahman pled guilty to one count charging him with possession with intent to distribute more than fifty grams of cocaine base in violation of 21 U.S.C. §§ 841(a)(1) & (b)(1)(A). The district court sentenced Rahman to 151 months’ incarceration, five years of supervised release, including a prohibition on possessing a firearm, and a special assessment of $100. Rahman appeals his sentence as unreasonable.
The district court sentenced Rahman to the low end of an applicable Guidelines range of 151 to 188 months. Though we do not employ any presumption that a Guidelines sentence is reasonable, we have nonetheless recognized that “in the overwhelming majority of cases, a Guidelines sentence will fall comfortably within the broad range of sentences that would be reasonable in the particular circumstances.” United States v. Fernandez, 443 F.3d 19, 27 (2d Cir.2006).
In examining sentences for reasonableness, we apply a standard “akin to review for abuse of discretion.” Id. Reasonableness has both substantive and procedural dimensions, see United States v. Crosby, 397 F.3d 103, 114 (2d Cir.2005); United States v. Rattoballi, 452 F.3d 127, 131-32 (2d Cir.2006). Notwithstanding Rahman’s arguments, the district court provided a *775sufficient statement of its reasons for the sentence it imposed to allow us to review its determination for substantive reasonableness. See United States v. Sindima, 488 F.3d 81, 85 (2d Cir.2007). Similarly, the district court complied with all the requirements of procedural reasonableness. Rattoballi, 452 F.3d at 131.
Upon review of the record, we conclude that the district court’s sentence survives reasonableness review. The judgment of the district court is therefore AFFIRMED.